      Case 4:19-cv-00694-A Document 51 Filed 07/17/20             Page 1 of 7 PageID 319
                                                                        U.S. DfSTICICT COURT
                                                                    NORTHERN DISTRICT OF TEXAS
                                                                            FILED
                              IN THE UNITED STATES DISTRICT COUR[____________]
                                   NORTHERN DISTRICT OF TEX S     ___ :~_L_1~_2020 __
                                       FORT WORTH DIVISION    CLERK,U.S.D!STRJCTCOURT
                                                                      B~-----~~~-
                                                                 '---~---Dep"-'- uty - - _____,
MARIO GONZALEZ,                                    §
                                                   §
                      Plaintiff,                   §
                                                   §
vs.                                                §   NO. 4:19-CV-694-A
                                                   §
SERGIO MERCADO, ET AL.,                            §
                                                   §
                      Defendants.                  §


                                  MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of United States of

America for summary judgment. Plaintiff, Mario Gonzalez, has

failed to respond to the motion despite having been granted an

extension of time in which to do so. The court, having

considered the motion, the record, and applicable authorities,

finds that the motion should be granted.

                                                  I.

                                        Plaintiff's Claims

           On September 3, 2019, plaintiff filed his original

complaint in this case. Doc. 1 1. By order signed September 5,

2019, the court ordered plaintiff to file an amended complaint

to state specifically the facts supporting his claims against

each defendant. Doc. 7. On September 27, 2019, plaintiff filed

his amended complaint. Doc. 8. The court ordered that service of


1
    The   11
               Doc.    11
                            reference is to the number of the item on the docket in this
case.
     Case 4:19-cv-00694-A Document 51 Filed 07/17/20   Page 2 of 7 PageID 320



summons and complaint be made by the U.S. Marshal. Doc. 9. On

December 17, 2020, the government filed its answer. Doc. 17.

Defendant Sergio Mercado filed a motion to dismiss, Doc. 19,

which the court granted. Doc. 24. The dismissal of the claims

against him was made final by separate judgment. Doc. 25.

       In his amended complaint, plaintiff asserts claims against

the government under the Federal Tort Claims Act, 28 U.S.C.

§§   1346 (b),   2671-80   ("FTCA"), for damages allegedly incurred by

him as a result of negligent medical treatment he received from

staff at the Federal Medical Center Fort Worth ("FMC") . He

alleges that his stage 3 kidney failure progressed to stage 5

and that he will require a lifetime of dialysis as a result of

the failure to treat him properly.'

                                      II.

                            Grounds of the Motion

       The government contends that plaintiff cannot provide any

probative evidence on the essential elements of his medical

malpractice claim-the standard of care, breach, causation, and

damages. Doc. 40 at 1.




2
  The time period at issue is from April 16, 2018, when plaintiff was
transferred to FMC and October 15, 2018, when plaintiff filed his
administrative tort claim. Doc. 8.

                                       2
   Case 4:19-cv-00694-A Document 51 Filed 07/17/20    Page 3 of 7 PageID 321



                                    III.

                       Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.                Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247   (1986) .   The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.    Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."           Id. at 323.


once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.      Id. at 324; see also Fed. R. Civ. P. 56(c)        ("A

party asserting that a fact            . is genuinely disputed must
                                                  0
support the assertion by            citing to particular parts of

materials in the record .          . JJ) •   If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

                                      3
   Case 4:19-cv-00694-A Document 51 Filed 07/17/20     Page 4 of 7 PageID 322



party's case,   there is no genuine dispute for trial and summary

judgment is appropriate.      Matsushita Elec.        Indus. Co. v.   Zenith

Radio Corp., 475 U.S. 574, 587, 597         (1986).


     The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported

motion for summary judgment. Anderson,        477 U.S. at 247-48.

Moreover,   "[w]hen opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for

summary judgment. Scott v. Harris,        550 U.S. 372,     380   (2007).


                                    IV.

                                 Analysis

     The FTCA gives federal courts jurisdiction over claims

against the United States for money damages for injuries caused

by the negligent or wrongful act or omission of a government

employee under circumstances where the United States,             if a

private person, would be liable to the claimant in accordance

with the law of the place where the act or omission occurred.

Sheridan v. United States, 487 U.S. 392,         398    (1988) (quoting 28

U.S.C. §1346(b)). Because plaintiff's alleged injuries occurred

at FMC, Texas law applies. Ayers v. United States,            750 F.2d 449,

452 n.1   (5th Cir. 1985).



                                     4
   Case 4:19-cv-00694-A Document 51 Filed 07/17/20   Page 5 of 7 PageID 323


     Texas law imposes on treating physicians a duty to exercise

that degree of care which a general practitioner of ordinary

prudence and skill, practicing in the community or similar

community, would have exercised in the same or similar

circumstances. Edwards v. United States, 519 F.2d 1137, 1139

(5th Cir. 1975). The plaintiff bears the burden of proving (1)

the physician's duty to act according to an applicable standard

of care,   (2) a breach of that standard of care,        (3) injury, and

(4) causation. Hannah v. United States, 523 F.3d 597, 601 (5th

Cir. 2008). Standard of care is the threshold issue and must be

established by expert testimony unless the mode or form of

treatment is a matter of common knowledge or is within the

experience of a lay person. Id., 523 F.3d at 601-02; Quijano v.

United States, 325 F. 3d 564, 567 (5th Cir. 2003). Expert

testimony is also required to establish that the breach

proximately caused the harm suffered by the plaintiff. Guile v.

United States, 422 F. 3d 221, 225        (5th Cir. 2005); Garza v.

Levin, 769 S.W.2d 644, 646     (Tex. App.--Corpus Christi 1989, writ

denied).


     This is not the type of case where breach and causation can

be determined without expert testimony. See Haddock v.

Arnspiger, 793 S.W.2d 948, 951 (Tex. 1990) (giving as examples

operating on the wrong part of the body or leaving sponges

within a body) . That one can "google" a host of information about

                                     5
   Case 4:19-cv-00694-A Document 51 Filed 07/17/20     Page 6 of 7 PageID 324


a condition does not bring it within common knowledge such that

expert testimony is not required. In this case, the medical

records reflect that plaintiff suffers from hypertension and

chronic kidney disease. Plaintiff has failed to take his

medication as prescribed, despite being counseled that failure

to keep his hypertension under control would have a negative

impact on his kidney function. While at FMC, he was seen on a

regular basis. On October 1, 2018, plaintiff's lab work showed

abnormal results and he was admitted to the hospital the same

day. He received a nephrology consult and was diagnosed with

worsening renal failure. He began receiving hemodialysis three

days per week. Doc. 8; Doc. 41.


      Where, as here, expert testimony is required and plaintiff

has provided none,     the government's motion for summary judgment

must be granted. 3 Woods v. United States, No. 3:08-CV-1670-D,

2010 WL 809601, at *3      (N.D. Tex. Mar. 8, 2010); Hess v. United

States, No. 4:08-CV-231-A, 2009 WL 1402331, at *4-5 (N.D. Tex.

May 18, 2009). Plaintiff cannot establish the standard of care

or that the government breached that standard of care.




                                                 (j)




3
  The court notes that the deadline for designating experts was May 16, 2020.
Docs. 26, ~ 15 & 30 (setting September 14, 2020 trial date). Plaintiff failed
to designate any experts.

                                      6
  Case 4:19-cv-00694-A Document 51 Filed 07/17/20   Page 7 of 7 PageID 325


                                   v.

                                 Order

     The court ORDERS that the government's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his claims against the government; and, that such claims be,

and are hereby, dismissed.


     SIGNED July 17, 2020.




                                                          ct Judge




                                    7
